Citation Nr: 0840407	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-33 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to August 23, 2005, 
for the grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In October 2007, a Decision Review Officer of the RO granted 
the veteran entitlement to a TDIU, effective from August 23, 
2005.  This action did not satisfy the veteran's appeal.

In the October 2006 substantive appeal, the veteran requested 
the opportunity to testify at a Travel Board hearing.  
However, in a January 2008 written statement, he indicated 
that he no longer wished to appear at such a hearing.


FINDINGS OF FACT

1.  An informal claim for a TDIU was received on March 18, 
2004.

2.  Prior to August 23, 2005, the veteran did not meet the 
minimum schedular criteria for a grant of a TDIU, and there 
have been no unusual or exceptional circumstances warranting 
referral of the case for extra-schedular consideration.


CONCLUSION OF LAW

The proper effective date for the award of a TDIU is August 
23, 2005.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.400, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided all 
required notice by letter mailed in May 2007.  Although this 
letter was sent after the initial adjudication of the claim, 
the Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the notice and the receipt of all pertinent evidence, the 
claim was readjudicated in October 2007.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had adequate VCAA notice been provided at an 
earlier time.

The record also reflects that the veteran's service treatment 
records, VA medical records, private treatment records, and 
available employment records have been obtained and that the 
veteran has been afforded VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that RO has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Disabilities resulting from common etiology are 
considered as one disability for the purpose of satisfying 
the percentage standards set forth in 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation nevertheless may be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability.  Such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

Unless specifically provided otherwise, the effective date of 
an award based on a claim for increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a).

An award of increased compensation will be effective the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within one year from such date.  Otherwise, the award will be 
effective the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o).

Analysis

The veteran contends that he is entitled to an effective date 
earlier than August 23, 2005, for the award of a TDIU.  
However, after careful consideration, the Board concludes 
that the proper date for the award of a TDIU is August 23, 
2005.  Prior to that date, the minimum schedular criteria for 
a TDIU were not met and there were no unusual or exceptional 
circumstances to warrant referral of the case for extra-
schedular consideration.

The record reflects that an informal claim for a TDIU was 
received on March 18, 2004, the date of receipt of a letter 
from the veteran's private physician.  See 38 C.F.R. 
§ 3.157(b)(2) (2007).  In this letter describing the 
veteran's disabilities and medical history, the physician 
indicated that the veteran was permanently disabled and 
unemployable due to the combined effects of diabetes mellitus 
(Type II), hypertension, sleep apnea, and probable early 
coronary artery disease.  

At the time of receipt of the informal claim in March 2004, 
service connection was in effect for neuropathy of the right 
hand, evaluated as 50 percent disabling, and for diabetes, 
evaluated as 20 percent disabling.  The veteran's combined 
disability rating was 60 percent.  The Board notes that the 
veteran's neuropathy does not share a common etiology with 
his diabetes since it resulted from an injury he sustained 
during active duty.  Accordingly, the disabilities cannot be 
considered a single disability for the percentage standards 
set forth in 38 C.F.R. § 4.16(a).

In November 2005, the veteran submitted a September 2005 
letter from his private physician.  The letter indicates that 
the veteran had been diagnosed with diabetic nephropathy, 
which was related to his service-connected diabetes.  Service 
connection for diabetic nephropathy was granted in an April 
2007 rating decision, and a 60 percent disabling was 
assigned, effective from August 23, 2005.  This effective 
date was assigned because laboratory testing showed that the 
veteran's diabetic nephropathy became manifest to a 
compensable degree on that date.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note 1 (2007).  Effective from August 
23, 2005, the veteran's new combined disability rating was 80 
percent.

In sum, the record reflects that the minimum schedular 
criteria for the award of a TDIU were not met prior to August 
23, 2005.  Prior to that date, the veteran did not have a 
single service-connected disability ratable at 60 percent or 
more, and although there was a service-connected disability 
ratable at 40 percent or more, the combined disability rating 
was not at least 70 percent.  See 38 C.F.R. § 4.16(a).  

In addition, at no point in time has there been a basis for 
referring the claim for extra-schedular consideration.  
Although the veteran's employment records and private 
treatment records reveal that he retired in June 2003 due to 
disability, the medical evidence of record does not show that 
his service-connected disabilities alone were the cause of 
his retirement.  See 38 C.F.R. § 4.16(b).  Rather, February 
2004 and September 2005 letters from the veteran's private 
physician and the reports of VA examinations performed in 
December 2006 indicate that cardiovascular disease, chronic 
obstructive pulmonary disease, and sleep apnea were the more 
significant factors in the veteran's retirement and 
unemployability.  Service connection is not in effect for any 
of these conditions.

The record establishes that the minimum schedular criteria 
for a TDIU were not met prior to August 23, 2005, and that 
there have been no unusual or exceptional circumstances to 
warrant referral of the case for extra-schedular 
consideration.  Accordingly, the Board concludes that the 
proper effective date for the award of a TDIU is August 23, 
2005.


ORDER

Entitlement to an effective date prior to August 23, 2005, 
for the grant of a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


